                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                              Civil Action No.: 3:21-cv-346



JAMES MAIN,                               )
                                          )
                     Plaintiff,           )
             v.                           )                  COMPLAINT
                                          )
DELTA MOLD, INC.,                         )           JURY TRIAL DEMANDED
                                          )
                     Defendant.           )
                                          )

  ___________________________________________________________________________

                                     I. INTRODUCTION

     1. James Main (“Plaintiff” or “Main”) enjoyed a long and storied career with Delta

  Mold, Inc. (“Defendant” or the “Company”). He began working there in 1995. Main excelled

  in his role, and everyone in his shop knew and respected him.

     2. In 2018 Main began to suffer from prostate and kidney issues, putting him out of

  work for several months. When he returned in or around February 2019, Main began to hear

  comments from management about his age and health. The Company asked him when he

  was going to retire. Main had no intention of retiring, and he said as much to the Company.

     3. Several months later, the Company fired Main and told him that it eliminated his

  position as a mold maker, despite mold-making being at the very center of the Company’s

  business. Shortly after the termination, Main discovered the Company was advertising job

  openings for Mold Makers.



                                              1
    Case 3:21-cv-00346-MOC-DSC Document 1 Filed 07/15/21 Page 1 of 8
   4. Plaintiff now turns to this Court to be made whole for his harms and losses. Plaintiff

brings this action against the Defendant for Wrongful Discharge in violation of North

Carolina Public Policy (Count I), violations of the Americans with Disabilities Act (Count

II), and the Age Discrimination in Employment Act (Count III),

                       II. PARTIES, JURISDICTION AND VENUE

   5. Plaintiff resides in Union, North Carolina

   6. Defendant Delta Mold, Inc. is a Michigan Company, headquartered in North Carolina

with its registered office located at 9415 Stockport Place, Charlotte North Carolina

28273-4564.

   7. The events giving rise to this Complaint took place in Mecklenburg County, North

Carolina.

   8. Plaintiff worked for Defendant at its Charlotte, North Carolina location in

Mecklenburg County.

   9. Venue is proper in the Western District of North Carolina, Charlotte, because: Delta

Mold, Inc. has a substantial presence in Charlotte, North Carolina and conducts a great deal

of business in Charlotte. At all relevant times, Plaintiff worked out of the 9415 Stockport

Place Charlotte, NC 28273-4564 location and the facts and circumstances of the case arise in

Charlotte.

                               III. FACTUAL STATEMENT

   10. Main began his time with the Company as a Mold Builder in 1995. Main loved his

job and planned to one day retire from the Company. He couldn’t imagine himself anywhere

else.


                                           2
   Case 3:21-cv-00346-MOC-DSC Document 1 Filed 07/15/21 Page 2 of 8
   11. In late 2018, Main began experiencing issues with his prostate that led to several

severe health challenges, including a diagnosis for kidney stones.

   12. In January 2019, Main underwent surgery to alleviate the problem. The surgery

unfortunately led to septic shock. Because of this, Main was out of work for approximately

three months due to this disability.

   13. Upon his return, Main began to receive numerous comments about his age. In or

around March 2019, Jim Chapman, a General Manager at the Company, told Main that he

was “surprised you’re [Main] still here at your age.”

   14. Main’s boss, Brian Moore, began to inquire about when Main would “retire and

enjoy life.” Main, however, had no intentions of retiring, and he told that to Moore.

   15. On September 27, 2019, the Company terminated Main’s employment, citing an

alleged position elimination.

   16. But the alleged elimination only affected one Mold Maker, Jim Main. Shortly after

the termination, Main discovered the Company was advertising job openings for Mold

Makers. The advertisement asked for only five years experience. Main had twenty-five years

of experience with the Company. The Company’s advertisements described the Company as

a “steadily growing company.”

   17. By selecting Main for termination and no one else, it chose to fire Main, who was 72-

years-old at the time and retain his significantly younger peers and coworkers.

   18. After Main’s termination, the Company also advertised for Mold Designers.

   19. On March 19, 2020, Main filed a charge of discrimination with the Equal

Employment Opportunity Commission.


                                            3
  Case 3:21-cv-00346-MOC-DSC Document 1 Filed 07/15/21 Page 3 of 8
   20. On April 16, 2021, Main received his Dismissal and Notice of Rights from the Equal

Employment Opportunity Commission.

                                      IV. LEGAL CLAIMS

                                             Count I

              (Wrongful Discharge in Violation of North Carolina Public Policy)

   21. The allegations contained in the foregoing paragraphs are incorporated by reference

herein.

   22. Plaintiff was an at-will employee of Defendants.

   23. Defendants employed at least fifteen (15) employees at all relevant times.

   24. The public policy of North Carolina, codified in the North Carolina Equal

Employment Practices Act, N.C. Gen. Stat. § 143-422.2(a) seeks to protect and safeguard the

opportunity and right of all individuals to “seek, obtain, and hold employment without

discrimination” on the basis of age or disability (“handicap”).

   25. Defendant violated the public policy of North Carolina by terminating Plaintiff on the

basis of his age and disability (or “handicap”).

   26. Defendants further violated the public policy of North Carolina by terminating

Plaintiff because Defendant regarded Plaintiff as having a physical or mental impairment

which substantially limits one or more major life activities.

   27. Plaintiff qualified as an individual with a disability in that he was actually disabled/

handicapped and was perceived as such.

   28. Defendant violated North Carolina public policy by terminating Plaintiff because of

his age, and actual or perceived disability and/or handicap.


                                             4
  Case 3:21-cv-00346-MOC-DSC Document 1 Filed 07/15/21 Page 4 of 8
   29. As an actual, proximate, and foreseeable result of Defendant’s actions, Plaintiff has

suffered lost back and front pay, lost benefits, diminution in his earning capacity, severe

emotional distress, damage to his reputation, anxiety, depression, embarrassment,

humiliation, and his peace of mind has been disturbed.

   30. Defendant’s actions were done maliciously, willfully, wantonly, and in a manner that

demonstrates a reckless disregard for Plaintiff’s rights. Defendant’s officers, directors, and

managers participated in and condoned this malicious, willful, wanton, and reckless conduct

alleged above. As a result of Defendant’s conduct, Plaintiff is entitled to recover punitive

Damages.

                                        Count II
                   (Violation of the Americans with Disabilities Act)

   31. The allegations contained in the foregoing paragraphs are incorporated by reference

herein.

   32. Plaintiff was was disabled in that he had physical impairments that substantially

limited one or more major life activities, including but not limited to his ability to work and

perform physical enduring tasks for a certain period of time. Plaintiff’s condition limited the

following major life activities and/or bodily functions, including but not limited to: lifting

and working.

   33. Defendant otherwise regarded Plaintiff as disabled at the time of his termination.

   34. Plaintiff suffered an adverse employment action when Defendant terminated him

employment on the basis of his disabilities and/or in retaliation for receiving or requesting a

reasonable accommodation (medical leave).



                                            5
  Case 3:21-cv-00346-MOC-DSC Document 1 Filed 07/15/21 Page 5 of 8
   35. As an actual, proximate, and foreseeable result of Defendant’s actions, Plaintiff has

suffered lost back and front pay, lost benefits, severe emotional distress, severe physical

distress, anxiety, depression, embarrassment, humiliation, physical pain and suffering, and

his peace of mind has been disturbed.

   36. Defendant’s actions were done maliciously, willfully, wantonly, and in a manner that

demonstrates a reckless disregard for Plaintiff’s rights. Defendant’s officers, directors, and

managers participated in and condoned this malicious, willful, wanton, and reckless conduct

alleged above. As a result of Defendant’s conduct, Plaintiff is entitled to recover punitive

damages.

                                          Count III
                  (Violation of the Age Discrimination in Employment Act)

   37. The allegations contained in the foregoing paragraphs are incorporated by reference

herein.

   38. Plaintiff is, and at all relevant times was, an employee covered by the protections of

the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et. Seq. (“ADEA”).

   39. Defendants employed at least 20 employees and was engaged in commerce at all

relevant times.

   40. Plaintiff was a 72-year old employee at the time of his termination.

   41. Plaintiff was qualified for his position at all relevant times. Defendant treated

Plaintiff disparately in relation to his similarly situated peers that were under the age of 40

and/or significantly younger than Plaintiff.

   42. Defendant’s explanation for Plaintiff’s termination amounts to pretext for unlawful



                                               6
  Case 3:21-cv-00346-MOC-DSC Document 1 Filed 07/15/21 Page 6 of 8
age discrimination.

   43. As an actual, proximate, and foreseeable result of Defendant’s actions, Plaintiff has

suffered lost back and front pay, lost benefits, and other consequential damages.

   44. Defendant’s action were done willfully and in a manner that demonstrates reckless

disregard for Plaintiff’s rights under the ADEA. As a result of Defendant’s conduct, Plaintiff

is entitled to recover liquidated damages.

                                  JURY TRIAL DEMANDED

       WHEREFORE, the Plaintiff prays the Court to:

   1. Enter a judgment against Defendant and order Defendant to pay Plaintiff damages for

all harms and losses;

   2. Award Plaintiff punitive damages;

   3. Award Plaintiff all reasonable costs and attorney’s fees incurred in connection with

this action;

   4. Award Plaintiff such other and further equitable relief as the Court deems appropriate

under the circumstances; and

   5. Grant Plaintiff a trial of this matter by a jury.




                                              7
   Case 3:21-cv-00346-MOC-DSC Document 1 Filed 07/15/21 Page 7 of 8
This is the 15th day of July, 2021

                                         /s/ Sean F. Herrmann
                                         Sean F. Herrmann
                                         North Carolina Bar No. 44453
                                         Kevin P. Murphy
                                         North Carolina Bar No. 41467
                                         Herrmann & Murphy, PLLC
                                         1712 Euclid Avenue
                                         Charlotte, North Carolina 28203
                                         Phone: 704-940-6399
                                         Fax: 704-940-6407
                                         Email: kevin@herrmannmurphy.com
                                         Email: sean@herrmannmurphy.com

                                         Attorneys for Plaintiff




                                     8
Case 3:21-cv-00346-MOC-DSC Document 1 Filed 07/15/21 Page 8 of 8
